DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 10/12/21. The amended claims have overcome claim objection, 101 and 112 rejections. Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/0245566, hereinafter Luo) in view of OBATA et al. (US 2020/0377126, hereinafter Obata) and further in view of Sakata (2013/0190025, hereinafter Sakata).
	Regarding claims 1 and 4, Luo discloses an information processing device (para 0077; processing  element) comprising:
	a memory (para 0039; memory); and 
	a processor (para 0039; processor) configured to execute instructions stored in the memory to perform functions of: determining based on information representing a communication 
	Luo does not explicitly disclose that the point is predetermined.
	In an analogous art, Obata discloses that the point is predetermined (para 0062). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Luo’s method and system by adding Obata's disclosure in order to analyze network conditions at different points to improve the quality of service provided in the moving vehicle.
	Luo/Obata does not explicitly determining a suitability of the network; and wherein the suitability of the communication environment is determined based on an average value of a reception sensitivity of radio waves of 5G.
In an analogous art, Sakata discloses determining a suitability of the network (para 0018 and 0054; determining reception sensitivity); and wherein the suitability of the communication environment is determined based on an average value of a reception sensitivity of radio waves of 5G (para 0054; 055; 0088; average of the value of the reception sensitivity). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Luo/Obata’s method and system by adding Sakata's disclosure in order to improve the reliability of communication among moving vehicles. 

	Regarding claim 2, Luo further discloses wherein the vehicle information relating to the communication environment includes at least one of a vehicle speed of a vehicle at the predetermined point (para 0108; speed of the vehicle).
	Regarding claims 6, 7 and 8, Luo/OBATA does not explicitly disclose wherein the
suitability of the communication environment is determined for each of a plurality of sections
specified in advance relating to the vehicle information.
In an analogous art, Sakata discloses wherein the suitability of the communication environment is determined for each of a plurality of sections specified in advance relating to the vehicle information (para 0048 and 0089; direction of the vehicle, type of the devices mounted in the vehicle). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Luo/Obata’s method and system by adding Sakata's disclosure in order to improve the reliability of communication among moving vehicles. 

4.	Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Luo/OBATA/Sakata in view of Akdeniz et al. (US 2020/0252838, hereinafter Akdeniz).
Regarding claim 3, Luo further discloses wherein the processor is configured to execute the instructions to perform functions of : determining the communication environment of 5G in a vehicle at the predetermined point based on information representing the communication environment acquired by a plurality of vehicles (para 0104; vehicles 940, 945) passing through the predetermined point and the vehicle information relating to the communication environment (para 0111).

In an analogous art, Sakata discloses determining a suitability of the network (para 0018 and 0054; determining reception sensitivity). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Luo/Obata’s method and system by adding Sakata's disclosure in order to improve the reliability of communication among moving vehicles. 
Luo/Obata/Sakata does not explicitly disclose to generate map information, in which a geographical range including a plurality of the predetermined points and a communication environment of 5G in a vehicle are associated with each other, based on a determination result for the predetermined points.
In an analogous art, Akdeniz discloses to generate map information (para 0265; generating map based on the locations), in which a geographical range including a plurality of the predetermined points and a communication environment of 5G in a vehicle are associated with each other, based on a determination result for the predetermined points (para 0259 and 0261).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Luo/Obata/Sakata’s method and system by adding Akdeniz's disclosure in order to improve the reliability of a communication system in a moving vehicle.

Conclusion                                        
5.	 Amended claims have necessitated new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462